DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An action for the merits for claims 1-6 is set forth below.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claim 1-6  is/are rejected under 35 U.S.C. 103 as being unpatentable over Cui et al. (Genomics 2014 Vol 104 p. 368) in view of Jensen et al (US Patent application 2016/0145685 effective filing 3/13/2013).  
With regard to claim 1, Cui et al. teaches a method of genome wide profiling using a  composition that includes a pool of DNA from different sources, these are adapter ligated (p. 369 last para).  Cui et al. teaches that this library is spiked with a tagged 5mc (p. 369 2nd column 2nd para).  Cui et al. teaches that there are indexing primers attached to it as barcodes for different samples (p. 369 last para).  
With regard to claim 2, Cui et al. teaches using a biotinylated tag (p. 369 1st para). 
With regard to claim 3, Cui et al. teaches enriching DNA molecules comprising 5hmC modified with the captured tag  in order to enrich the sample (p. 369 2nd paragraph),  
With regard to claims 4-5, Cui et al. teaches a composition wherein all the DNA molecules in the composition were amplified in an enriched library and therefore at least 90% of the DNA molecules are enriched (p. 369 2nd para and 2nd column 3rd para).  
With regard to claims 6, Cui et al. teaches an adapter specific indexing primer used as a barcode different samples (p. 369 last paragraph). Cui et al. teaches the attachment of molecules to a magnetic bead with a capture tag (p. 369 1st full para).  
However Cui et al. does not teach using cell free DNA molecules.  
st para).  With regard to claim 1, Jensen et al. suggests that cell free DNA can be detected using methods of 5hmc analysis (para 100 and 6).  Therefore Jensen et al. suggests that the sample used in detection can be cell free DNA.  
	Therefore it would be prima facie obvious to one of ordinary skill to modify the composition of Cui et al. to use any of the finite number of DNA samples including the cell free DNA molecules of Jensen et al. to design a method of cfDNA by 5mhc methodology to detect DNA targets.  The ordinary artisan would have a reasonable expectation of success of Cui et al. teaches that the method of detection is capable of detecting  small amounts of sample, and the cell free DNA would be a sample that has a small volume of DNA molecules in the sample.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-3 of copending Application No. 16/645739.
In particular, although application ‘739 are drawn to creating a library, the methods of the library creation would encompass the same steps as the pending application.  In particular using cell free DNA in a 5hmC method to amplifying the DNA of the source.  
This is a provisional nonstatutory double patenting rejection.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D SALMON whose telephone number is (571)272-3316.  The examiner can normally be reached on  9-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /KATHERINE D SALMON/ Primary Examiner, Art Unit 1634